               Case 19-90927                     Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                           Desc Main
                                                                      Document     Page 1 of 15


 Fill in this information to identify the case:

 Debtor name         EP Technology Corporation U.S.A.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF ILLINOIS

 Case number (if known)         19-90927
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                           $57,545,958.22
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                          $101,526,984.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $91,460,598.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 19-90927                     Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                                Desc Main
                                                                      Document     Page 2 of 15
 Debtor       EP Technology Corporation U.S.A.                                                          Case number (if known) 19-90927



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached Exhibit                                                                                $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached                                                See attached                            $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 19-90927                    Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                             Desc Main
                                                                      Document     Page 3 of 15
 Debtor        EP Technology Corporation U.S.A.                                                             Case number (if known) 19-90927




           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss        Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    FactorLaw
                105 W. Madison St., Suite
                1500                                                                                                           September
                Chicago, IL 60602                                    Attorney Fees                                             2019                 $75,000.00

                Email or website address
                wfactorlaw.com

                Who made the payment, if not debtor?




       11.2.
                Jeffrey Buzzerio                                                                                               September
                Lunch Pail Capital                                                                                             2019                 $50,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers         Total amount or
                                                                                                                        were made                        value

13. Transfers not already listed on this statement

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-90927                     Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                            Desc Main
                                                                      Document     Page 4 of 15
 Debtor      EP Technology Corporation U.S.A.                                                           Case number (if known) 19-90927



    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    EP Technology Corporation Simple IRA Plan                                                  EIN: NA

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 19-90927                     Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                           Desc Main
                                                                      Document     Page 5 of 15
 Debtor      EP Technology Corporation U.S.A.                                                           Case number (if known) 19-90927




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                   Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 19-90927                    Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                               Desc Main
                                                                      Document     Page 6 of 15
 Debtor      EP Technology Corporation U.S.A.                                                           Case number (if known) 19-90927



            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Martin Hood Friese & Associates                                                                                            2017 to current
                    2507 S. Neil Street
                    Champaign, IL 61820

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Martin Hood Friese and Associates                                                                                          2017 to present
                    2507 S. Neil
                    Champaign, IL 61820

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Martin Hood Friese & Associates
                    2507 S. Neil Street
                    Champaign, IL 61820

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 19-90927                    Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                          Desc Main
                                                                      Document     Page 7 of 15
 Debtor      EP Technology Corporation U.S.A.                                                           Case number (if known) 19-90927



       Name and address
       26d.1.       Santander Bank


       26d.2.       UPS Capital Corporation
                    35 Glendale Parkway
                    Suite 500
                    Atlanta, GA 30328
       26d.3.       Other potential lenders



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Jeffrey Buzzerio                                                                                         See inventory balance - inventory value
       .                                                                                    6/30/2019                at cost

                Name and address of the person who has possession of
                inventory records
                Debtor



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kevin Wan                                                                                          Common stock/President                93.4




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Kevin Wan
       .    1401 Interstate Drive
                Champaign, IL 61822                              Salary - rate of $200,000 per year

                Relationship to debtor
                President


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-90927                     Doc 23              Filed 10/06/19 Entered 10/06/19 09:56:23                         Desc Main
                                                                      Document     Page 8 of 15
 Debtor      EP Technology Corporation U.S.A.                                                           Case number (if known) 19-90927



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.2 Kevin Wan                                            Rent on property at which Debtor has
       .    1401 Interstate Drive                                headquarters at rate of $19,800 per
               Champaign, IL 61822                               month                                                   See Q 4

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 6, 2019

 /s/ Kevin Wan                                                           Kevin Wan
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                        Statement  of Financial
                             Case 19-90927  DocAffairs - Q10/06/19
                                                23 Filed    3 - Payments
                                                                   Entered 10/06/19 09:56:23 Desc Main
                        within 90 days of bankruptcy Document Page 9 of 15
Check #         Date             Payee                   Cash Account    Amount
C013469         7/24/19          Ameren Illinois         1010            9,187.37
Ameren09042019- 9/4/19           Ameren Illinois         2006            2,002.35
Ameren09042019- 9/4/19           Ameren Illinois         2006            1,074.35
Ameren09042019- 9/4/19           Ameren Illinois         2006            2,002.35
Ameren09042019- 9/4/19           Ameren Illinois         2006            2,002.35
Ameren09042019- 9/4/19           Ameren Illinois         2006            1,637.12
C013532         9/4/19           Ameren Illinois         1010               73.65

C013473                7/24/19   CNA Insurance           1010            5,233.90
C013535                9/4/19    CNA Insurance           1010            5,233.90

1825590436TC           7/1/19    Discovery Warehouse, L1010              6,060.60
C013475                7/24/19   Discovery Warehouse, L1010                797.02
2130164095TC           8/1/19    Discovery Warehouse, L1010              9,114.60
C013512                8/21/19   Discovery Warehouse, L1010              1,005.17
2466396315TC           9/3/19    Discovery Warehouse, L1010              6,114.67
2537040677TC           9/10/19   Discovery Warehouse, L1010              3,000.00

C013457                7/18/19   Health Care Service Cor1010            17,712.33
C013471                7/24/19   Health Care Service Cor1010            14,462.58
C013533                9/4/19    Health Care Service Cor1010            17,496.38

C013488                7/31/19   KARL H KERN, LLC        1010            7,500.00

C013497                8/12/19   KEVIN WAN               1010           19,800.00

1303000182JO           7/1/19    Lunch Pail Capital      1010           25,000.00
0379800213JO           8/1/19    Lunch Pail Capital      1010           25,000.00
4170800233JO           8/21/19   Lunch Pail Capital      1010           25,000.00
3084000248JO           9/5/19    Lunch Pail Capital      1010           25,000.00
4843800254JO           9/11/19   Lunch Pail Capital      1010           50,000.00


3252200197JO           7/16/19   Santander               1010           30,000.00

4948000254JO           9/11/19   The Law Office of William1010          75,000.00

C013523                8/21/19   ULINE                   1010            4,050.52
Uline09042019          9/4/19    ULINE                   2005            4,155.82

C013452                7/5/19    UPS                     1010           11,050.64
C013487                7/24/19   UPS                     1010           32,294.44
C013504                8/12/19   UPS                     1010           12,923.57


10/3/2019 at 6:50 AM                                                                                     Page: 1
                                 Case 19-90927      Doc 23   Filed 10/06/19 Entered 10/06/19 09:56:23   Desc Main
                                                              Document     Page 10 of 15

Check #                Date      Payee               Cash Account         Amount
C013524                8/21/19   UPS                 1010                 9,386.86

C013505                8/12/19   UPS / UPS SCS Chicag 1010              19,949.04

4842600191JO           7/10/19   ZMODO Technology (Sh1010              160,000.00
6550600198JO           7/17/19   ZMODO Technology (Sh1010              277,500.00
6554000198JO           7/17/19   ZMODO Technology (Sh1010               60,000.00
4531100200JO           7/19/19   ZMODO Technology (Sh1010              117,761.50
4428600200JO           7/19/19   ZMODO Technology (Sh1010              267,238.50
4463400204JO           7/24/19   ZMODO Technology (Sh1010              140,000.00
4631200207JO           7/26/19   ZMODO Technology (Sh1010              635,750.00
5044800210JO           7/29/19   ZMODO Technology (Sh1010              630,000.00
5086900210JO           7/29/19   ZMODO Technology (Sh1010               50,000.00
5071900211JO           7/30/19   ZMODO Technology (Sh1010              521,136.00
5435300212JO           7/31/19   ZMODO Technology (Sh1010              632,000.00
5467500212JO           7/31/19   ZMODO Technology (Sh1010               40,000.00
5546400213JO           8/1/19    ZMODO Technology (Sh1010              398,245.00
4244400214JO           8/2/19    ZMODO Technology (Sh1010              408,138.00
4495500217JO           8/5/19    ZMODO Technology (Sh1010              460,000.00
4090300218JO           8/6/19    ZMODO Technology (Sh1010              499,640.00
4244000219JO           8/7/19    ZMODO Technology (Sh1010              439,765.00
5140400220JO           8/8/19    ZMODO Technology (Sh1010              549,500.00
4356500221JO           8/9/19    ZMODO Technology (Sh1010              560,000.00
4410500224JO           8/12/19   ZMODO Technology (Sh1010              290,000.00
4414100224JO           8/12/19   ZMODO Technology (Sh1010              150,000.00
4552800225JO           8/13/19   ZMODO Technology (Sh1010              399,649.94
4660100226JO           8/14/19   ZMODO Technology (Sh1010              442,000.00
4913000228JO           8/16/19   ZMODO Technology (Sh1010              443,295.00
4506400231JO           8/19/19   ZMODO Technology (Sh1010              295,133.00
4512400231JO           8/19/19   ZMODO Technology (Sh1010              250,132.00
6096000232JO           8/20/19   ZMODO Technology (Sh1010              351,175.00
4402000233JO           8/21/19   ZMODO Technology (Sh1010              271,105.00
5246900234JO           8/22/19   ZMODO Technology (Sh1010              170,725.00
4640700235JO           8/23/19   ZMODO Technology (Sh1010              243,750.00
4169300238JO           8/26/19   ZMODO Technology (Sh1010              254,000.00
4428000239JO           8/27/19   ZMODO Technology (Sh1010              222,000.00
4955100240JO           8/28/19   ZMODO Technology (Sh1010              228,500.00
5324800241JO           8/29/19   ZMODO Technology (Sh1010              235,754.00
5434900246JO           9/3/19    ZMODO Technology (Sh1010              107,655.00

Total                                                                11,681,869.52




10/3/2019 at 6:50 AM                                                                                                Page: 2
                              Case 19-90927        Doc 23   Filed 10/06/19 Entered 10/06/19 09:56:23      Desc Main
                                                             Document     Page 11 of 15

     EPTCO             SOFA - Question 4 - Transfers to Insiders
                                                        For the Period From Sep 1, 2018 to Sep 24, 2019
Date                   Check #        Account ID        Line Description                             Paid Amount
9/4/18                 6757300247JO   1010              ZMODO Technology (Shenzhen) Co. LTD            339,800.00
9/4/18                 6763400247JO   1010              China Zmodo Corp-Yancheng Subsidary            150,000.00
9/6/18                 5696300249JO   1010              ZMODO Technology (Shenzhen) Co. LTD            492,570.00
9/10/18                5440900253JO   1010              ZMODO Technology (Shenzhen) Co. LTD            504,450.00
9/10/18                5441000253JO   1010              China Zmodo Corp-Yancheng Subsidary            150,000.00
9/12/18                5745800255JO   1010              ZMODO Technology (Shenzhen) Co. LTD            544,720.00
9/17/18                5499200260JO   1010              ZMODO Technology (Shenzhen) Co. LTD            450,525.00
9/17/18                5508600260JO   1010              China Zmodo Corp-Yancheng Subsidary            150,000.00
9/19/18                5342100262JO   1010              ZMODO Technology (Shenzhen) Co. LTD            530,776.00
9/19/18                5349500262JO   1010              ZMODO Technology (Shenzhen) Co. LTD            150,000.00
9/24/18                5755400267JO   1010              ZMODO Technology (Shenzhen) Co. LTD          1,006,881.00
9/24/18                5764800267JO   1010              ZMODO Technology (Shenzhen) Co. LTD            200,000.00
9/26/18                5871100269JO   1010              ZMODO Technology (Shenzhen) Co. LTD            200,000.00
9/26/18                6006000269JO   1010              ZMODO Technology (Shenzhen) Co. LTD            433,985.00
10/1/18                6444400274JO   1010              ZMODO Technology (Shenzhen) Co. LTD            764,400.00
10/3/18                5450900276JO   1010              ZMODO Technology (Shenzhen) Co. LTD            564,083.00
10/9/18                5676700282JO   1010              ZMODO Technology (Shenzhen) Co. LTD          1,018,150.00
10/11/18               6548000284JO   1010              ZMODO Technology (Shenzhen) Co. LTD            734,125.00
10/16/18               6626100289JO   1010              ZMODO Technology (Shenzhen) Co. LTD          1,227,813.50
10/16/18               6634300289JO   1010              ZMODO Technology (Shenzhen) Co. LTD            300,000.00
10/18/18               5866100291JO   1010              ZMODO Technology (Shenzhen) Co. LTD            483,667.00
10/23/18               4936400296JO   1010              China Zmodo Corp-Yancheng Subsidary            705,485.00
10/25/18               5831100298JO   1010              China Zmodo Corp-Yancheng Subsidary            428,993.38
10/25/18               5841100298JO   1010              China Zmodo Corp-Yancheng Subsidary            250,000.00
10/30/18               6438400303JO   1010              ZMODO Technology (Shenzhen) Co. LTD            450,000.00
10/30/18               6443500303JO   1010              China Zmodo Corp-Yancheng Subsidary            360,036.30
11/1/18                6419600305JO   1010              China Zmodo Corp-Yancheng Subsidary            591,722.00
11/6/18                4673600310JO   1010              ZMODO Technology (Shenzhen) Co. LTD            612,217.41
11/6/18                4674300310JO   1010              China Zmodo Corp-Yancheng Subsidary            300,000.00
11/8/18                6054800312JO   1010              ZMODO Technology (Shenzhen) Co. LTD            615,060.00
11/13/18               7046100317JO   1010              ZMODO Technology (Shenzhen) Co. LTD            469,600.00
11/13/18               7051400317JO   1010              China Zmodo Corp-Yancheng Subsidary            210,000.00
11/15/18               6935200319JO   1010              China Zmodo Corp-Yancheng Subsidary            451,060.00
11/19/18               6165400323JO   1010              ZMODO Technology (Shenzhen) Co. LTD            206,042.83
11/19/18               6165500323JO   1010              ZMODO Technology (Shenzhen) Co. LTD            470,443.50
11/21/18               5431800325JO   1010              China Zmodo Corp-Yancheng Subsidary            637,926.00
11/27/18               5150500331JO   1010              ZMODO Technology (Shenzhen) Co. LTD            464,350.00
11/27/18               5158400331JO   1010              ZMODO Technology (Shenzhen) Co. LTD            112,907.28
11/27/18               5164700331JO   1010              China Zmodo Corp-Yancheng Subsidary            300,642.83
11/29/18               6989700333JO   1010              ZMODO Technology (Shenzhen) Co. LTD            653,886.00


10/4/2019 at 3:14 PM                                                                                                  Page: 1
                              Case 19-90927        Doc 23   Filed 10/06/19 Entered 10/06/19 09:56:23   Desc Main
                                                             Document     Page 12 of 15

Date                   Check #        Account ID        Line Description                           Paid Amount
12/4/18                5514700338JO   1010              ZMODO Technology (Shenzhen) Co. LTD          585,060.00
12/4/18                5521900338JO   1010              ZMODO Technology (Shenzhen) Co. LTD          401,530.00
12/6/18                6636800340JO   1010              ZMODO Technology (Shenzhen) Co. LTD          566,685.00
12/6/18                6651500340JO   1010              ZMODO Technology (Shenzhen) Co. LTD          660,664.00
12/11/18               5439500345JO   1010              ZMODO Technology (Shenzhen) Co. LTD          554,753.00
12/13/18               6140300347JO   1010              ZMODO Technology (Shenzhen) Co. LTD          661,110.00
12/18/18               7663800352JO   1010              ZMODO Technology (Shenzhen) Co. LTD          495,696.02
12/18/18               7673800352JO   1010              ZMODO Technology (Shenzhen) Co. LTD          405,282.00
12/20/18               7496900354JO   1010              ZMODO Technology (Shenzhen) Co. LTD          152,723.00
12/20/18               7497000354JO   1010              ZMODO Technology (Shenzhen) Co. LTD          465,435.00
12/26/18               5530800360JO   1010              ZMODO Technology (Shenzhen) Co. LTD          481,827.00
12/26/18               5540800360JO   1010              ZMODO Technology (Shenzhen) Co. LTD          351,723.00
12/28/18               5941700362JO   1010              ZMODO Technology (Shenzhen) Co. LTD          512,650.00
1/2/19                 6030000002JO   1010              ZMODO Technology (Shenzhen) Co. LTD          538,520.00
1/2/19                 6035600002JO   1010              ZMODO Technology (Shenzhen) Co. LTD          150,958.98
1/4/19                 6069600004JO   1010              ZMODO Technology (Shenzhen) Co. LTD          504,910.00
1/4/19                 6075700004JO   1010              ZMODO Technology (Shenzhen) Co. LTD        1,501,445.00
1/8/19                 5249600008JO   1010              ZMODO Technology (Shenzhen) Co. LTD          703,446.00
1/10/19                6131200010JO   1010              ZMODO Technology (Shenzhen) Co. LTD          576,948.00
1/10/19                6138600010JO   1010              ZMODO Technology (Shenzhen) Co. LTD          150,986.77
1/15/19                6022200015JO   1010              ZMODO Technology (Shenzhen) Co. LTD          654,640.00
1/15/19                6036200015JO   1010              ZMODO Technology (Shenzhen) Co. LTD          150,437.00
1/17/19                6040700017JO   1010              ZMODO Technology (Shenzhen) Co. LTD          609,189.00
1/22/19                7987600022JO   1010              ZMODO Technology (Shenzhen) Co. LTD          652,000.00
1/24/19                6482000024JO   1010              ZMODO Technology (Shenzhen) Co. LTD          601,195.00
1/24/19                6492600024JO   1010              ZMODO Technology (Shenzhen) Co. LTD           60,826.00
1/29/19                5461700029JO   1010              ZMODO Technology (Shenzhen) Co. LTD          694,440.00
1/31/19                6862500031JO   1010              ZMODO Technology (Shenzhen) Co. LTD          436,770.00
1/31/19                6875700031JO   1010              ZMODO Technology (Shenzhen) Co. LTD          200,388.00
2/5/19                 5112600036JO   1010              ZMODO Technology (Shenzhen) Co. LTD          438,855.00
2/7/19                 6152500038JO   1010              ZMODO Technology (Shenzhen) Co. LTD          693,639.97
2/12/19                4525100043JO   1010              ZMODO Technology (Shenzhen) Co. LTD          350,950.00
2/12/19                4525200043JO   1010              ZMODO Technology (Shenzhen) Co. LTD          410,855.00
2/14/19                6815500045JO   1010              ZMODO Technology (Shenzhen) Co. LTD          841,420.00
2/19/19                8005100050JO   1010              China Zmodo Corp-Yancheng Subsidary          745,418.00
2/19/19                8019200050JO   1010              ZMODO Technology (Shenzhen) Co. LTD          250,864.00
2/21/19                6418400052JO   1010              ZMODO Technology (Shenzhen) Co. LTD          745,494.43
2/26/19                5912100057JO   1010              ZMODO Technology (Shenzhen) Co. LTD          747,755.00
2/28/19                6771700059JO   1010              China Zmodo Corp-Yancheng Subsidary           30,476.00
2/28/19                6771800059JO   1010              ZMODO Technology (Shenzhen) Co. LTD          910,935.00
2/28/19                6788600059JO   1010              China Zmodo Corp-Yancheng Subsidary           75,096.00
3/5/19                 5443900064JO   1010              ZMODO Technology (Shenzhen) Co. LTD          725,761.00
3/7/19                 5846300066JO   1010              ZMODO Technology (Shenzhen) Co. LTD          911,545.00


10/4/2019 at 3:14 PM                                                                                               Page: 2
                              Case 19-90927        Doc 23   Filed 10/06/19 Entered 10/06/19 09:56:23   Desc Main
                                                             Document     Page 13 of 15

Date                   Check #        Account ID        Line Description                           Paid Amount
3/12/19                4980900071JO   1010              ZMODO Technology (Shenzhen) Co. LTD          963,435.00
3/14/19                7019600073JO   1010              ZMODO Technology (Shenzhen) Co. LTD          918,746.00
3/19/19                5591700078JO   1010              China Zmodo Corp-Yancheng Subsidary           85,000.00
3/19/19                5591900078JO   1010              ZMODO Technology (Shenzhen) Co. LTD          824,950.00
3/21/19                6643800080JO   1010              ZMODO Technology (Shenzhen) Co. LTD          700,429.00
3/26/19                4883600085JO   1010              ZMODO Technology (Shenzhen) Co. LTD          822,771.28
3/28/19                6880600087JO   1010              ZMODO Technology (Shenzhen) Co. LTD          790,666.78
4/2/19                 5456600092JO   1010              ZMODO Technology (Shenzhen) Co. LTD          630,480.00
4/4/19                 6098000094JO   1010              ZMODO Technology (Shenzhen) Co. LTD          572,630.00
4/9/19                 3931100099JO   1010              ZMODO Technology (Shenzhen) Co. LTD          723,554.35
4/11/19                5196500101JO   1010              ZMODO Technology (Shenzhen) Co. LTD          590,450.00
4/11/19                5200900101JO   1010              ZMODO Technology (Shenzhen) Co. LTD          100,652.44
4/16/19                3715500106JO   1010              ZMODO Technology (Shenzhen) Co. LTD          654,207.35
4/18/19                6617100108JO   1010              ZMODO Technology (Shenzhen) Co. LTD          595,425.50
4/18/19                6620600108JO   1010              ZMODO Technology (Shenzhen) Co. LTD          100,750.65
4/23/19                4152600113JO   1010              ZMODO Technology (Shenzhen) Co. LTD          755,052.96
4/25/19                5208900115JO   1010              ZMODO Technology (Shenzhen) Co. LTD          629,090.00
4/25/19                5214400115JO   1010              ZMODO Technology (Shenzhen) Co. LTD          100,265.00
4/30/19                5159700120JO   1010              ZMODO Technology (Shenzhen) Co. LTD          602,445.77
5/2/19                 4849700122JO   1010              ZMODO Technology (Shenzhen) Co. LTD          401,474.28
5/7/19                 3814200127JO   1010              ZMODO Technology (Shenzhen) Co. LTD          502,974.54
5/9/19                 5039900129JO   1010              ZMODO Technology (Shenzhen) Co. LTD          424,358.15
5/14/19                4312100134JO   1010              ZMODO Technology (Shenzhen) Co. LTD          457,806.76
5/16/19                6623100136JO   1010              ZMODO Technology (Shenzhen) Co. LTD          447,963.84
5/16/19                6771000136JO   1010              ZMODO Technology (Shenzhen) Co. LTD           56,808.06
5/21/19                4059000141JO   1010              ZMODO Technology (Shenzhen) Co. LTD          731,541.00
5/23/19                5488600143JO   1010              ZMODO Technology (Shenzhen) Co. LTD          672,406.41
5/23/19                5498400143JO   1010              ZMODO Technology (Shenzhen) Co. LTD          210,171.43
5/28/19                4901200148JO   1010              ZMODO Technology (Shenzhen) Co. LTD          603,555.12
5/30/19                5263700150JO   1010              ZMODO Technology (Shenzhen) Co. LTD          556,059.50
5/30/19                5263700151JO   1010              ZMODO Technology (Shenzhen) Co. LTD           78,711.99
6/4/19                 4416800155JO   1010              ZMODO Technology (Shenzhen) Co. LTD          550,593.17
6/4/19                 4422000155JO   1010              ZMODO Technology (Shenzhen) Co. LTD           40,013.19
6/6/19                 4512600157JO   1010              ZMODO Technology (Shenzhen) Co. LTD          475,466.58
6/11/19                4107200162JO   1010              ZMODO Technology (Shenzhen) Co. LTD          538,329.52
6/11/19                4112100162JO   1010              ZMODO Technology (Shenzhen) Co. LTD           52,800.00
6/13/19                5332500164JO   1010              ZMODO Technology (Shenzhen) Co. LTD          520,192.51
6/13/19                5346400164JO   1010              ZMODO Technology (Shenzhen) Co. LTD           49,800.00
6/18/19                4509200169JO   1010              ZMODO Technology (Shenzhen) Co. LTD          623,642.05
6/18/19                4516700169JO   1010              ZMODO Technology (Shenzhen) Co. LTD           80,072.42
6/20/19                5370000171JO   1010              ZMODO Technology (Shenzhen) Co. LTD          512,608.25
6/25/19                4324800176JO   1010              ZMODO Technology (Shenzhen) Co. LTD           50,044.11
6/25/19                4472800176JO   1010              ZMODO Technology (Shenzhen) Co. LTD          215,955.89


10/4/2019 at 3:14 PM                                                                                               Page: 3
                               Case 19-90927       Doc 23   Filed 10/06/19 Entered 10/06/19 09:56:23   Desc Main
                                                             Document     Page 14 of 15

Date                   Check #        Account ID        Line Description                           Paid Amount
6/27/19                5970700178JO   1010              ZMODO Technology (Shenzhen) Co. LTD          172,994.00
6/27/19                5977600178JO   1010              ZMODO Technology (Shenzhen) Co. LTD           10,006.00
7/10/19                4842600191JO   1010              ZMODO Technology (Shenzhen) Co. LTD          160,000.00
7/17/19                6550600198JO   1010              ZMODO Technology (Shenzhen) Co. LTD          277,500.00
7/17/19                6554000198JO   1010              ZMODO Technology (Shenzhen) Co. LTD           60,000.00
7/19/19                4428600200JO   1010              ZMODO Technology (Shenzhen) Co. LTD          267,238.50
7/19/19                4531100200JO   1010              ZMODO Technology (Shenzhen) Co. LTD          117,761.50
7/24/19                4463400204JO   1010              ZMODO Technology (Shenzhen) Co. LTD          140,000.00
7/26/19                4631200207JO   1010              ZMODO Technology (Shenzhen) Co. LTD          635,750.00
7/29/19                5044800210JO   1010              ZMODO Technology (Shenzhen) Co. LTD          630,000.00
7/29/19                5086900210JO   1010              ZMODO Technology (Shenzhen) Co. LTD           50,000.00
7/30/19                5071900211JO   1010              ZMODO Technology (Shenzhen) Co. LTD          521,136.00
7/31/19                5435300212JO   1010              ZMODO Technology (Shenzhen) Co. LTD          632,000.00
7/31/19                5467500212JO   1010              ZMODO Technology (Shenzhen) Co. LTD           40,000.00
8/1/19                 5546400213JO   1010              ZMODO Technology (Shenzhen) Co. LTD          398,245.00
8/2/19                 4244400214JO   1010              ZMODO Technology (Shenzhen) Co. LTD          408,138.00
8/5/19                 4495500217JO   1010              ZMODO Technology (Shenzhen) Co. LTD          460,000.00
8/6/19                 4090300218JO   1010              ZMODO Technology (Shenzhen) Co. LTD          499,640.00
8/7/19                 4244000219JO   1010              ZMODO Technology (Shenzhen) Co. LTD          439,765.00
8/8/19                 5140400220JO   1010              ZMODO Technology (Shenzhen) Co. LTD          549,500.00
8/9/19                 4356500221JO   1010              ZMODO Technology (Shenzhen) Co. LTD          560,000.00
8/12/19                4410500224JO   1010              ZMODO Technology (Shenzhen) Co. LTD          290,000.00
8/12/19                4414100224JO   1010              ZMODO Technology (Shenzhen) Co. LTD          150,000.00
8/13/19                4552800225JO   1010              ZMODO Technology (Shenzhen) Co. LTD          399,649.94
8/14/19                4660100226JO   1010              ZMODO Technology (Shenzhen) Co. LTD          442,000.00
8/16/19                4913000228JO   1010              ZMODO Technology (Shenzhen) Co. LTD          443,295.00
8/19/19                4506400231JO   1010              ZMODO Technology (Shenzhen) Co. LTD          295,133.00
8/19/19                4512400231JO   1010              ZMODO Technology (Shenzhen) Co. LTD          250,132.00
8/20/19                6096000232JO   1010              ZMODO Technology (Shenzhen) Co. LTD          351,175.00
8/21/19                4402000233JO   1010              ZMODO Technology (Shenzhen) Co. LTD          271,105.00
8/22/19                5246900234JO   1010              ZMODO Technology (Shenzhen) Co. LTD          170,725.00
8/23/19                4640700235JO   1010              ZMODO Technology (Shenzhen) Co. LTD          243,750.00
8/26/19                4169300238JO   1010              ZMODO Technology (Shenzhen) Co. LTD          254,000.00
8/27/19                4428000239JO   1010              ZMODO Technology (Shenzhen) Co. LTD          222,000.00
8/28/19                4955100240JO   1010              ZMODO Technology (Shenzhen) Co. LTD          228,500.00
8/29/19                5324800241JO   1010              ZMODO Technology (Shenzhen) Co. LTD          235,754.00
9/3/19                 5434900246JO   1010              ZMODO Technology (Shenzhen) Co. LTD          107,655.00

                       Total                                                                      72,446,518.99




10/4/2019 at 3:14 PM                                                                                               Page: 4
                                 Case 19-90927     Doc 23   Filed 10/06/19 Entered 10/06/19 09:56:23    Desc Main
                                                             Document     Page 15 of 15

Date                   Check #        Account ID        Line Description                           Paid Amount
9/12/18                C012770        1010              KEVIN WAN                                     19,800.00
10/3/18                C012817        1010              KEVIN WAN                                     19,800.00
11/1/18                C012884        1010              KEVIN WAN                                     19,800.00
12/5/18                C012986        1010              KEVIN WAN                                     19,800.00
1/4/19                 C013059        1010              KEVIN WAN                                     19,800.00
1/30/19                C013138        1010              KEVIN WAN                                     19,800.00
3/1/19                 C013207        1010              KEVIN WAN                                     19,800.00
4/3/19                 C013269        1010              KEVIN WAN                                     19,800.00
5/1/19                 C013318        1010              KEVIN WAN                                     19,800.00
6/6/19                 C013395        1010              KEVIN WAN                                     19,800.00
8/12/19                C013497        1010              KEVIN WAN                                     19,800.00

                       Total                                                                           217,800.00


Date                   Check #        Account ID        Line Description                           Paid Amount
6/6/19                 C013403        1010              Lydia Feng                                      5,000.00
6/19/19                C013427        1010              Lydia Feng                                    25,000.00

                       Total                                                                            30,000.00




10/4/2019 at 3:14 PM                                                                                                Page: 5
